Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
Kamil A. Mesays appeals the district court’s order dismissing his civil rights action. We have reviewed the record and *167find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Mesays v. Ashcroft, No. CA-02-3436-DKC (D. Md. filed Feb. 4, 2003 & entered Feb. 5, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.